   8:20-cr-00072-RFR-MDN Doc # 31 Filed: 08/06/20 Page 1 of 1 - Page ID # 60




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:20CR72

       vs.
                                                                      ORDER
RUFUS E. DENNIS,

                       Defendant.


       This matter is before the court on the motion of Deborah D. Cunningham to withdraw as
counsel for the defendant, Rufus E. Dennis. (Filing No. 30). Deborah D. Cunningham represents
that she has a conflict of interest in this matter. Deborah D. Cunningham’s motion to withdraw
(Filing No. 30) is granted.
       Denise E. Frost, 9900 Nicholas Street, Suite 225, Omaha, NE 68114, (402) 346-8856, is
appointed to represent Rufus E. Dennis for the balance of these proceedings pursuant to the
Criminal Justice Act. Deborah D. Cunningham shall forthwith provide Denise E. Frost with the
discovery materials provided the defendant by the government and such other materials obtained
by Deborah D. Cunningham which are material to Rufus E. Dennis’s defense.
       The clerk shall provide a copy of this order to Denise E. Frost and the defendant.
       IT IS SO ORDERED.

       Dated this 6th day of August, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
